DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's arguments filed 5-23-2022 have been fully considered but they are not persuasive.
Applicant's submits: “A transmit power, however, does not teach or suggest "different configuration[s] for a number of communication occasions per time period, a beam sweep configuration, [or] a beam configuration," as recited in amended independent claim 1. Indeed, nowhere does Zheng consider "power utilization modes" much less "different power utilization modes compris[ing] a different configuration for a number of communication occasions per time period, a beam sweep configuration, a beam configuration, or any combination thereof," as recited in amended independent claim 1”; the examiner’s position is that the transmit power of a beam clearly read on the limitation a beam configuration; thereby, Zheng still reads on the newly amended limitation.
The rejection of record stands.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-7 and 22-30 are rejected under 35 U.S.C. 103 as being unpatentable over Zheng 20210195534.

As to claim 1, Zheng discloses a method for wireless communications at a first node of a communication network [The network device here may be a base station or a network node with backhaul capability such as a relay station IAB such as IAB-1], comprising: transmitting signaling that indicates that the first node is operating in a first power utilization mode (see abstract, par. 0046-0047, 0057, 0059); wherein each of the plurality of different power utilization modes comprises a different configuration for a number of communication occasions per time period, a beam sweep configuration, a beam configuration, or any combination thereof (see par. 0047, 0051-0052, 0076-0078); and communicating with a second node  [The network device here may be a base station or a network node with backhaul capability such as a relay station IAB-2] based at least in part on the first power utilization mode (see par. 0055, 0063). Zheng does not explicitly disclose a first power utilization mode of a plurality of different power utilization modes; it is clear and/or obvious that to indicate updated current transmit power (see par. 0015) a plurality of different power utilization modes will be needed. Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filling date of the present invention the idea of transmitting a power indication is because there is a plurality of different power utilization mode.
As to claim 2, Zheng discloses the method of claim 1, wherein transmitting the signaling comprises: transmitting the signaling that indicates an index corresponding to the first power utilization mode (see par. 0059).
As to claim 3, Zheng discloses the method of claim 1, wherein transmitting the signaling comprises: transmitting the signaling that indicates a function support configuration that indicates which one or more functions of a plurality of functions is supported or is not supported to indicate the first power utilization mode [transmitted configuration is inherently supported] (see par. 0056-0057).
As to claim 4, Zheng discloses the method of claim 1, wherein transmitting the signaling comprises: transmitting the signaling that indicates a service support configuration that indicates which one or more services of a plurality of services is supported or is not supported to indicate the first power utilization mode [transmitted configuration is inherently supported] (see par. 0056-0057).
As to claim 5, Zheng discloses the method of claim 1, wherein transmitting the signaling comprises: transmitting the signaling that indicates a power utilization configuration to indicate the first power utilization mode [transmitted configuration is inherently supported] (see par. 0056-0057).
As to claim 6, Zheng discloses the method of claim I, wherein transmitting the signaling comprises: transmitting the signaling that indicates a communication configuration that indicates which one or more functions of a plurality of functions is supported or is not supported to indicate the first power utilization mode. [transmitted configuration is inherently supported] (see par. 0056-0057).
As to claim 7, Zheng discloses the method of claim 1, wherein transmitting the signaling comprises: transmitting the signaling that indicates a communication configuration that indicates which one or more services of a plurality of services is supported or is not supported to indicate the first power utilization mode. [transmitted configuration is inherently supported] (see par. 0056-0057).
As to claim 22, Zheng discloses a method for wireless communications at a first node, comprising: receiving signaling that indicates that a second node is operating in a first power utilization mode (see abstract, par. 0047, 0057, 0059); wherein each of the plurality of different power utilization modes comprises a different configuration for a number of communication occasions per time period, a beam sweep configuration, a beam configuration, or any combination thereof (see par. 0047, 0051-0052, 0076-0078); and communicating with the second node based at least in part on the first power utilization mode (see par. 0055, 0063). Zheng does not explicitly disclose a first power utilization mode of a plurality of different power utilization modes; it is clear and/or obvious that to indicate updated current transmit power (see par. 0015) a plurality of different power utilization modes will be needed. Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filling date of the present invention the idea of transmitting a power indication is because there is a plurality of different power utilization mode.
As to claim 23, Zheng discloses the method of claim 22, wherein receiving the signaling comprises: receiving the signaling that indicates an index corresponding to the first power utilization mode (see par. 0059).
As to claim 24, Zheng discloses the method of claim 22, wherein receiving the signaling comprises: receiving the signaling that indicates a function support configuration that indicates which one or more functions of a plurality of functions is supported or is not supported to indicate the first power utilization mode. [transmitted configuration is inherently supported] (see par. 0056-0057).
As to claim 25, Zheng discloses the method of claim 22, wherein receiving the signaling comprises: receiving the signaling that indicates a service support configuration that indicates which one or more services of a plurality of services is supported or is not supported to indicate the first power utilization mode [transmitted configuration is inherently supported] (see par. 0056-0057).
As to claim 26, Zheng discloses the method of claim 22, wherein receiving the signaling comprises: receiving the signaling that indicates a power utilization configuration to indicate the first power utilization mode (see par. 0056-0057).
As to claim 27, Zheng discloses the method of claim 22, wherein receiving the signaling comprises: receiving the signaling that indicates a communication configuration that indicates which one or more functions of a plurality of functions is supported or is not supported to indicate the first power utilization mode [transmitted configuration is inherently supported] (see par. 0056-0057).
As to claim 28, Zheng discloses the method of claim 22, wherein receiving the signaling comprises: receiving the signaling that indicates a communication configuration that indicates which one or more services of a plurality of services is supported or is not supported to indicate the first power utilization mode [transmitted configuration is inherently supported] (see par. 0056-0057).
Regarding claims 29-30, they are the corresponding apparatus claims of method claims 1 and 22. Therefore claims 29-30 are rejected for the same reasons as shown above.

Claims 31-34 are rejected under 35 U.S.C. 103 as being unpatentable over Zheng 20210195534 in view of Chen 20200359321.

As to claims 31-34, Zheng fails to disclose a number of beams, a beam width for or a beam shape. In an analogous art, Chen discloses wherein the beam sweep configuration, the beam configuration, or both indicates a number of beams, a beam width for control or data communications, a beam shape, or a combination thereof (see abstract, 0007, 0066, 0123, 0156, 0159). Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the present invention to combine the teachings for an accurate measurement of the beam; thereby, managing system resources.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCOS L TORRES whose telephone number is (571)272-7926. The examiner can normally be reached 10:00 AM - 6:00 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilakshmi Kumar can be reached on (571)272-7769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MARCOS L. TORRES
Examiner
Art Unit 2647



/MARCOS L TORRES/Primary Examiner, Art Unit 2647